DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 04/28/2020.  In virtue of the amendment:
Claims 1-9, 11-15 and 21-25 are present in the instant application.
Claims 1, 13 and 14 are currently amended.
Claims 10 and 16-20 are canceled.
Claims 21-25 are newly added.

Examiner’s Statement of Reasons for Allowance
Claims 1-9, 11-15 and 21-25 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a signal generator having at least one conductive output member; and a substrate integrated waveguide (SIW) comprising a substrate and a plurality of conductive members in the substrate, the substrate including a slot in one exterior surface of the substrate and a stub near an end of the slot, the stub having a stub width that is wider than a width of the slot and a stub length that is shorter than a length of the slot, the slot being situated adjacent to the at least one conductive output member of the signal generator such that a signal of the signal generator is coupled into the SIW through the slot” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-9 are allowed as being dependent on claim 1),
“… a signal generator having at least one conductive output member; and a substrate integrated waveguide (SIW) comprising a substrate and a plurality of conductive members in the substrate, the substrate including a slot in one exterior surface of the substrate, the slot being situated adjacent to the at least one conductive output member of the signal generator such that a signal of the signal generator is coupled into the SIW through the slot, wherein the exterior surface includes a transverse slot near a first end of the slot; the exterior surface includes a stub near a second end of the slot; the at least one conductive output member is closer to the first end of the slot than the second end of the slot; and the transverse slot is situated on an opposite side of the at least one conductive output member from the stub” and combination thereof, in the claim(s), i.e., claim 13 (claims 14 and 15 are allowed as being dependent on claim 13), and
“… a signal generator including two conductive output members; and a substrate integrated waveguide (SIW) comprising a substrate and a plurality of conductors in the substrate, wherein the substrate includes a slot in an exterior surface of the substrate, the slot is situated on the exterior surface with a portion of the slot situated between the two conductive output members of the signal generator such that a signal of the signal generator is coupled into the SIW through the slot, the substrate includes a stub at one end of the slot, the stub comprises an opening through the exterior surface that is wider and shorter than the slot, the substrate includes a second slot near an end of the slot opposite from the one end, the second slot is transverse to the slot, and the portion of the slot and the two conductive output members are between the second slot and the stub” and combination thereof, in the claim(s), i.e., claim 21 
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in ELSHERBINI (U.S. Pub. 2018/0090848 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844